Citation Nr: 9903591	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  96-50 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and J.K.


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Army 
from August 1969 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1996 rating decision from the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD, with an evaluation of 10 percent.  

In March 1996, the veteran filed a claim for service 
connection for a skin rash as a result of exposure to Agent 
Orange.  This claim was denied in April 1996 and the veteran 
did not timely perfect an appeal on that issue.  In June 
1998, the veteran, through his representative, filed an 
informal claim for service connection for chloracne as a 
result of exposure to Agent Orange.  The record contains no 
action by the RO on this claim.  Therefore, the claim for 
service connection for chloracne is referred to the RO for 
further action as necessary.  


REMAND

The veteran was last afforded a VA psychiatric examination in 
September 1997.  The evidence of record, including statements 
from the veteran and reports of J.R., licensed social worker, 
indicated that the veteran was not working in 1996 and 1997 
for 18 months due to an on-the-job injury and during this 
period his PTSD symptomatology was exacerbated.  

Overall, the Board is of the opinion that additional 
development of the record in the form of psychiatric findings 
(or absence of such findings) corresponding to the current 
rating criteria is needed in order to determine the 
underlying medical issues to enable the Board to render a 
final determination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Accordingly, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
ask that he provide the names and 
addresses of all health care providers 
from whom he has received relevant 
treatment since September 1997 for PTSD.  
After obtaining the necessary permission 
from the veteran, copies of any available 
records that are not already of record 
should be obtained and associated with 
the claims folder.

2.  The RO should arrange for an 
examination of the veteran by a VA 
psychiatrist for the purpose of 
ascertaining the current nature and 
extent of severity of his PTSD.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner should 
identify all of the veteran's associated 
symptomatology in order to determine the 
impairment caused by the PTSD.  If there 
are other psychiatric disorders found, in 
addition to PTSD, the examiner should 
specify which symptoms are associated 
with each disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  If a psychiatric disorder(s) 
other than PTSD is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
PTSD, and, if not so related, whether the 
veteran's PTSD has any effect on the 
severity of any other psychiatric 
disorder.  Any necessary special studies, 
including psychological testing, should 
be accomplished.  During the course of 
the examination, the examiner should 
identify all of the symptoms or 
manifestations of the veteran's service-
connected PTSD.  The examiner should 
specifically address the effect, if any, 
of the veteran's PTSD on his 
employability and ability to maintain his 
current employment.  The examiner is 
asked to express an opinion with respect 
to which of the following criteria best 
describes the veteran's psychiatric 
disability picture due solely to his 
service-connected PTSD:

(a)  Occupational and social 
impairment due to mild or transient 
symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication; or

(b)  Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as:  Depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, and mild 
memory loss; or 

(c)  Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty 
in establishing or maintaining 
effective work and social 
relationships; or 

(d)  Occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); and the 
inability to establish and maintain 
effective relationships; or 

(e)  Total occupational and social 
impairment, due to such symptoms as:  
Gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation 
or own name.

If positive symptoms from more than one 
of the above categories are identified, 
the examiner is requested to identify 
those which are most predominant based on 
consideration of the entire contemporary 
record and to provide an opinion as to 
the level of occupational and social 
impairment (a through e above) that most 
closely reflects the veteran's overall 
symptomatology and level of disability 
due solely to the service-connected PTSD.  
A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  The rationale for all 
conclusions should be provided.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
examination report and requested opinions 
to ensure complete compliance with the 
directives of this remand.  Corrective 
procedures should be implemented, if 
necessary.

4.  Thereafter, the RO should review the 
record and readjudicate the issue of 
entitlement to an evaluation in excess of 
30 percent for PTSD under the new 
criteria that became effective in 
November 1996, as well as under the 
earlier criteria.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 7 -


